El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Esta fué una acción para anular un reconocimiento de *361una liija. La corte dictó sentencia a favor del demandante, y en el curso de su opinión se expresó como sigue:
“De la prueba resulta satisfactoriamente probado que la de-mandada Dolores González, allá por el 1905, 1906 y 1907 vivió en Lares, P. R.; que en marzo 1 de 1906 tuvo una bija llamada Ma-ría Eladia González conocida por Rosa, o sea la menor represen-tada en esta acción por Fidel Gerena; que dicha niña fué el fruto de las relacione's amorosas de la co-demandada Dolores Gon-zález con otra persona cuyo nombre no fué preciso mencionar, y que no era Francisco Sales Ayala; que Francisco Sales Ayala no vivió con su co-demandada ni en 1905, ni en 1906, ni antes de esa fecha; y que en tal tiempo él era casado con Higinia Guzmán, quien falleció en 1911, casándose el referido Sales Ayala con la aquí demandada Dolores González Hernández en abril 18 de 1921, en el cual acto reconocieron a la menor María Eladia como hija de ellos, cuando en verdad, la prueba demuestra que la citada María Eladia no era tal liija de Francisco Sales Ayala, hecho que también les constaba. Y finalmente se probó, de una manera tex*-minante, que Sales Ayala fué inducido por el hombre desconocido para aparentar y alegar ser padre de una niña y que él no en-gendró. En relación con toda la prueba, es de expresarse que la eo-demandada Dolores González no compareció a declarar, y que Sales Ayala, su co-demandado por su forma de declarar, por sus dudas, vacilaciones y por la manifiesta falsedad de sus declara-ciones no mereció ningún crédito a la corte.”
Los apelantes, el esposo y la esposa, asignan varios errores. JE1 primero es que la corte cometió error al ad-mitir prueba testifical del matrimonio del demandado, Francisco Sales Gerena, con otra mujer, que no es la actual es-posa, en la fecha de la concepción de la niña en este caso. Antes de ser admitida esta prueba testifical el deman-dante había ofrecido como prueba varias certificaciones de Lares y San Sebastián negativas de la existencia de nin-guna anotación del matrimonio del demandado con la ale-gada primera esposa. Aunque se formularon objeciones a estas Certificaciones no hubo ninguna en cuanto a su forma *362negativa y sn admisión no se asigna como error. De ma-nera que era admisible la prueba secundaria del matrimonio. Cuando la partida del matrimonio no puede obtenerse, dicho matrimonio puede probarse por la reputación y presuncio-nes, suponiendo que en Puerto Rico el matrimonio general-mente debe probarse por el registro civil. M demandado, además, en su matrimonio con la actual esposa declaró él mismo ser viudo de la anterior esposa en cuestión y toda su actitud en la silla testifical hizo claro el hecho. El dijo que no podía recordar haber estado casado antes, e hizo otras manifestaciones de un testigo recalcitrante como indicó la corte.
El segundo señalamiento de error es el siguiente: “La corte cometió error al admitir evidencia secundaria, indi-recta y de referencia.” Propiamente el señalamiento debe pasarse por alto por falta de especificación. Convenimos, sin embargo, con el apelado en que la prueba secundaria e indirecta no perjudicaba en su resultado general, o era pro-piamente admisible.
El tercer señalamiento, o sea que la corte alteró el orden de la prueba admitiendo prueba documental después de la prueba testifical, sólo necesita enunciarse para refutarse. El orden es discrecional en la corte sentenciadora.
El cuarto señalamiento se refiere a la apreciación de la prueba y no vemos cómo podía haber llegado la corte a al-gún otro resultado.
Debe confirmarse la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.